Title: To George Washington from Moustier, 18 September 1788
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Sir,
New York 18th Septr 1788

I have but this moment recd, upon my return from Fort Stanwix, the letter which your Excellency did me the honor to write to me on the 17th of last month. I am much obliged to you for the detail which you gave me respecting the commerce between France & the United States, but shoud have wished it had been more particular. The expected departure of the squadron of M. de Saineville from Boston, which I am desireous of visiting, will not permit me to remain in New York more than 15 hours, to

prepare myself for my new Journey. I hope to return in a few weeks and to answer more particularly to the different interesting Objects which you have touched upon in your letter.
I flattered myself, Sir, that I should have had the honor of paying my personal respects to you in the course of this summer, but my tour to Fort Stanwix having detained me longer than I expected, I begin to fear that I shall be obliged to postpone my intended journey to the Southward ’till next year—I am very glad to have it in my power to congratulate you upon the adoption of a plan of Government, which you have strongly recommended to your Citizens, and the success of which cannot but be infinitely interesting to every friend of the United States. I have the honor to be, with the most respectful & inviolable attachment Sir, Yr Excellency’s Most Obedt & very Hble Sevt

Le Cte de Moustier

